Exhibit 10.2
SECOND AMENDMENT TO
RETIREMENT AGREEMENT
     THIS SECOND AMENDMENT TO RETIREMENT AGREEMENT (“Amendment”) is entered into
by and between Trico Marine Services, Inc., a Delaware corporation (the
“Company”), and Joseph S. Compofelice (“Director”) as of July 23, 2008.
     WHEREAS, Director has been elected to serve as a member of the Board of
Directors of the Company (the “Board”), and has been designated by the Board as
Chairman of the Board;
     WHEREAS, the Company and Director have heretofore entered into that certain
Retirement Agreement dated as of March 15, 2005, as amended (the “Retirement
Agreement”);
     WHEREAS, the Company and Director have heretofore entered into Employment
Agreement effective as of July 9, 2007, pursuant to which the Company has
employed Director in the positions of President and Chief Executive Officer of
the Company;
     WHEREAS, the Company and Director have entered into an Amended and Restated
Employment Agreement effective as of July 23, 2008 (the “Amended and Restated
Employment Agreement”);
     WHEREAS, pursuant to Section 5 of the Retirement Agreement, the Company and
Director have the authority to amend the Retirement Agreement; and
     WHEREAS, in connection with entering into the Amended and Restated
Employment Agreement, the Company and Director desire to amend the Retirement
Agreement in certain respects;
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual agreements set forth herein, the Company and Director hereby agree,
effective as of the date first set forth above, that the Retirement Agreement
shall be amended as hereafter provided:
     1. The following sentence shall be added at the end of Section 2 of the
Retirement Agreement:
“The Amended and Restated Employment Agreement between the Company and Director
effective as of July 23, 2008 (the “Employment Agreement”) provides for certain
termination benefits (the “Termination Benefits”) if Director ceases to be
employed by the Company under certain circumstances outside the control of
Director. The Termination Benefits are consistent with those provided to other
executives of the Company and to executives of other similar companies. While
the Board and Director view the Termination Benefits as a new benefit separate
and distinct from the retirement benefits provided under this Agreement, the
Board has determined that Director should not be entitled to receive both the

 



--------------------------------------------------------------------------------



 



Termination Benefits and the retirement benefits under this Agreement, so the
Board and Director have agreed that if Director receives the Termination
Benefits, he will not be eligible to receive the retirement benefits under this
Agreement. Therefore, notwithstanding anything in this Agreement to the
contrary, if Director receives the Termination Benefits provided for in the
Employment Agreement, he shall not be eligible to receive the retirement
benefits under Section 1 of this Agreement.”
     2. This Amendment (a) shall supersede any prior agreement between the
Company and Director relating to the subject matter of this Amendment and
(b) shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and all persons lawfully claiming under Director.
     3. Except as expressly modified by this Amendment, the terms of the
Retirement Agreement shall remain in full force and effect and are hereby
confirmed and ratified.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.

                  TRICO MARINE SERVICES, INC.    
 
           
 
  By:   /s/ Rishi A. Varma    
 
   
 
Name: Rishi Varma    
 
    Title: Chief Administrative Officer, Vice President
           and General Counsel    
 
           
 
  /s/ Joseph S. Compofelice                   JOSEPH S. COMPOFELICE    

-2-